United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
READINESS CENTER SOUTHWEST,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1023
Issued: August 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 31, 2014 appellant timely appealed the December 23, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic injury
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 31, 2013.
FACTUAL HISTORY
Appellant, a 44-year-old painter, allegedly injured his right knee in the performance of
duty on October 31, 2013. He claimed his right knee was against an F-18 stand when an artisan
1

5 U.S.C. §§ 8101-8193 (2006).

pushed the stand towards his knee. In the process, appellant’s knee got caught and
hyperextended. The claim forms (Form CA-1) noted that he received treatment for his injury at
the base clinic. Although the employing establishment indicated that appellant was in the
performance of duty when injured, it controverted the claim noting that the nature of injury may
not be the result of the described cause of injury.
In addition to the October 31, 2013 Form CA-1, OWCP received treatment records from
the employing establishment’s occupational medicine branch health clinic. On October 31, 2013
appellant was seen by Michael L. Walker, a physician assistant. No diagnosis was identified.
However, appellant was taken off duty until November 4, 2013, and advised to follow-up with
his orthopedic physician as soon as possible. Appellant returned to the occupational medicine
clinic on November 4, 2013, at which time he was seen by a Dr. C.M. Schindler.2 Again, no
diagnosis was identified, but Dr. Schindler placed appellant on sedentary duty with no climbing,
no work on scaffolds or ladders, no prolonged walking or standing, no squatting or kneeling and
no lifting over five pounds. During a November 14, 2013 follow-up visit, Mr. Walker extended
appellant’s work restrictions through January 3, 2014. His revised limitations included no
climbing, no prolonged walking, no squatting or kneeling and no lifting over 20 pounds.
On November 21, 2013 OWCP advised appellant of the need for additional factual and
medical evidence to establish his claim. After identifying the five basic elements for establishing
a FECA claim, it advised appellant of the need for medical evidence diagnosing an injury-related
condition. The development letter also noted that the evidence was insufficient to establish the
alleged incident. OWCP afforded appellant 30 days to submit the requested factual and medical
information.
By decision dated December 23, 2013, OWCP denied appellant’s traumatic injury claim
because he failed to establish fact of injury. Appellant had not responded to OWCP’s
November 21, 2013 development letter.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that

2

No indication of Dr. Schindler’s specialty is found in the record.

3

20 C.F.R. § 10.115(e), (f) (2012); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

allegedly occurred.4
personal injury.5

The second component is whether the employment incident caused a
ANALYSIS

Appellant claimed to have injured his right knee on October 31, 2013 when an artisan
pushed an F-18 stand towards his knee. His right knee allegedly got caught and hyperextended.
On November 21, 2013 OWCP requested that appellant provide a detailed description of how the
alleged injury occurred. It also requested that he submit a narrative medical report from his
treating physician. Appellant did not respond to OWCP’s request.
The facts are unclear as to how the alleged incident involving an artisan and an F-18
stand occurred. It is not clear what appellant meant by his knee “got caught.” Also, it is unclear
what type injury appellant sustained. Hyperextension is the movement of a joint beyond its
normal anatomic position. Assuming appellant hyperextended his right knee as alleged, the
question remains as to what damage occurred to the knee as a result. The branch clinic records
do not provide a specific injury-related diagnosis, and although OWCP provided an opportunity
for him to elaborate, appellant did not respond. Consequently, he failed to establish both
components of fact of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision.6
CONCLUSION
Appellant has not established that he sustained an injury in the performance of duty on
October 31, 2013.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question which generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
6

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

3

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

